

Exhibit 10.1


Description of Awards under Executive Bonus Plan and
2012 Equity Incentive Compensation Plan for 2014


Markel Corporation (the “Company”) has an incentive compensation program for
executive officers that generally consists of two elements-cash incentive
compensation paid under the Executive Bonus Plan and restricted stock units
issued under the 2012 Equity Incentive Compensation Plan. All executive officers
(Alan I. Kirshner, Anthony F. Markel, Steven A. Markel, F. Michael Crowley,
Thomas S. Gayner, Richard R. Whitt, III, Gerard Albanese, Jr., Bradley J.
Kiscaden, Britton L. Glisson, and Anne G. Waleski) participate in the Executive
Bonus Plan. All executive officers except for Anthony F. Markel and Steven A.
Markel participate in the 2012 Equity Incentive Compensation Plan.


Awards are subject to the achievement of pre-established performance goals and
are administered to comply with the requirements of Section 162(m) of the
Internal Revenue Code. Performance goals for 2014 relate to growth in book value
and, in the case of Mr. Albanese, also include underwriting combined ratio and
premium growth. For all executive officers, the measurement period for the
growth in book value goal is five years.


The Compensation Committee of the Company's Board of Directors sets the amounts
payable under each performance award. The employee receives the appropriate
payment at the end of the performance period if the performance goals and other
terms and conditions of the award are met. Awards under the Executive Bonus Plan
are payable in cash and under the 2012 Equity Incentive Compensation Plan, in
restricted stock units which will vest in December 2017 (i.e., three years after
the end of the performance period). Any performance award must be made before
the 90th day of the period for which the performance award relates and before
the completion of 25% of such period.


In March 2014, the Compensation Committee approved modifications in the growth
in book value targets for 2014 in recognition of the fact that declining
interest rates and reduced investment leverage had made it more difficult over
time to reach incentive targets. The revised grids for the payouts under the
Executive Bonus Plan and the issuance of restricted stock units under the 2012
Equity Incentive Compensation Plan can be found below. As circumstances within
the Company or broader economy warrant (for example, if interest rates turn
upward), the measures to be used to evaluate performance will be subject to
reassessment by the Compensation Committee.


In keeping with past practice, book value calculations are subject to adjustment
to reflect changes in accounting principles, stock repurchases and capital or
other transactions which impact reported book value per share, including
transaction-related, non-recurring changes in book value arising from the
Company’s acquisition of Alterra Capital Holdings Limited that are recognized in
2014. In addition, the growth in book value goal will be measured based on the
straight average annual growth in book value for the 2010-2014 years, as
adjusted (15.55% for 2010; 8.32% for 2011; 14.22% for 2012; and 13.25% for 2013;
together with the increase from a base of $477.16 per share for 2014) to
eliminate the substantial accretion to book value per share resulting from the
Alterra acquisition.





--------------------------------------------------------------------------------



Growth in Book Value Per Share
 
Award As % of Base Salary
 
 
 
Under 6%
 
0%
 
 
 
6%*
 
40%
 
 
 
7%*
 
40%
 
 
 
8%*
 
40%
 
 
 
9%*
 
40%
 
 
 
10%
 
60%
 
 
 
11%
 
80%
 
 
 
12%
 
100%
 
 
 
13%
 
125%
 
 
 
14%
 
150%
 
 
 
15%
 
175%
 
 
 
16%
 
200%
 
 
 
17% or more**
 
Discretionary



*In the case of performance in this range, the Committee is expected to use
discretion to determine whether the award should be reduced.
**In the case of performance at or above this level, the Award will be 200% of
Base Salary and may, in the discretion of the Committee, be higher
Underwriting-based targets are based on a separate grid measuring underwriting
performance and revenue growth for the business operations for which the
executive officer has direct responsibility.



